 


 HR 1075 ENR: To designate the United States Customs and Border Protection Port of Entry located at First Street and Pan American Avenue in Douglas, Arizona, as the “Raul Hector Castro Port of Entry”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 1075 
 
AN ACT 
To designate the United States Customs and Border Protection Port of Entry located at First Street and Pan American Avenue in Douglas, Arizona, as the Raul Hector Castro Port of Entry. 
 
 
1.Raul Hector Castro Port of Entry 
(a)DesignationThe United States Customs and Border Protection Port of Entry located at First Street and Pan American Avenue in Douglas, Arizona, shall be known and designated as the Raul Hector Castro Port of Entry.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the port of entry referred to in subsection (a) shall be deemed to be a reference to the Raul Hector Castro Port of Entry.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
